Title: To Benjamin Franklin from Madame Brillon, 6 [October?] 1780
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Mon bon papa,
ce 6 au matin [October, 1780?]
Mon premier soin avant de rentrer chés moi a été d’aller demander a Mr le curé si les porteurs de Mr Terrasson étoient des doméstiques a lui et si cela le gésneroit [de] vous les préster, le curé m’a dit que les porteurs étoient deux ouvriérs du village qui appartenoient a tous ceux qui les payoient; j’en ai fait venir un qui vous reméttra cette léttre et prendra votre heure et vos ordres pour vous promener soit au jardin, soit au bois, soit chés vos amis, j’ai souffért souvent phisiquement et morallement ce qui est pir, la vuë et la jouissance de mes amis calmoit et adoucissoit mes meaux, l’air de ma térrasse est bon, et mon coeur est entier tout entier a vous: voyés mon ami si cétte nouvelle voiture vous fatiguera moins que le carrosse, éssayons d’éstre moins mal quand nous sommes mal pour tâcher d’attraper le bien, et si ce conseil ne vous paroist pas util n’en prisés que le motif et ne le suivés pas, songés que j’aime mon papa en fille bien tendre et que ma teste s’agitte pour le soulager en proportion de la chaleur de mon áme qui est pour lui au plus haut dégré.
 
Addressed: A Monsieur / Monsieur Benjamin / Franklin / a Passy
